ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Alliant Techsystems, Inc.                     )      ASBCA No. 58949
                                              )
Under Contract No. W3194Q-09-C-0551           )

APPEARANCES FOR THE APPELLANT:                       Donald G. Featherstun, Esq.
                                                     Daniel P. Wierzba, Esq.
                                                      Seyfarth Shaw LLP
                                                      San Francisco, CA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Kyle E. Chadwick, Esq.
                                                     MAJ Nancy J. Lewis, JA
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
hereby dismissed with prejudice.

       Dated: 16 December 2015

                                                  ';>/, f /I 11- _ _
                                                  L~t.o·~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58949, Appeal of Alliant
Techsystems, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals